DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 September 2021 has been entered.
This Non-Final action is in reply to the entered RCE.
Claims 1 and 14 have been amended.
Claim 3 was previously canceled.
Claims 22 is added as new.
Claims 1, 2, and 4-22 are currently pending and have been examined.

Response to Amendment
Applicant’s amendments are insufficient to overcome the 112 rejections previously raised.  These rejections are respectfully maintained and updated below as necessitated by the amendments to the claims.
Applicant’s amendments are insufficient to overcome the 101 rejections previously 
Applicant’s amendments have necessitated new art based rejections, see below.

Response to Arguments
Applicant’s arguments filed on 7 September 2021 have been fully considered but are not persuasive.
Applicant argues that the reformatting and extracting limitations were taken out of the claim and thus the rejections are overcome.  Examiner respectfully disagrees. The aggregating step still references that it is done in response to extracting sequential event information and renders the claim unclear and lacks written description.  See updated rejection below.
Applicant argues that the amended claims include interface features that integrate the abstract idea into a practical application. Examiner respectfully disagrees.  The amended claims set forth generic receiving and displaying functions via an interface and generic interface features without illustrating how those features are essential the ability to execute the claimed methodology such that the implementation of the abstract idea is limited in a meaningful way.  Merely utilizing an interface to enable selection and display of data does not show a substantial improvement over a mental process but instead merely uses a computer in a generalize fashion to increase efficiency.  In order for the addition of the machine to impose a meaningful limit on the scope of the claim it must play a significant part in permitting the claimed method to be performed, rather than function solely as 
Applicant argues that Boothman does not teach the aggregating limitation as currently claimed.  This argument is persuasive and examiner acknowledges that Boothman’s aggregate journey path is not for the subset of multiple users. The 102 rejection is respectfully withdrawn and new grounds of rejection have been set forth under 103.  See below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite aggregating responsive to extracting sequential event information, however, the claims lack written description because the specification 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 
The claims recite that the aggregating is done responsive to extracting the sequential event information.  It is unclear when and how sequential event information is extracted since that limitation was stricken from the claim and the specification does not set forth any specific details outlining a particular technique for data extraction.  Clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2 and 4-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1 and 14 recite methods for representing and recommending journey paths comprising a series of steps for analyzing event information to determine probabilities and a number of times a journey event is reached from gathered data and inputs, identifying a subset of paths and aggregating the paths into a single path thereby creating a plurality of representative paths.  The limitations for analyzing sequential event information to determine a probability and a number of times a journey event is reached, identifying a subset/subpath with a desired outcome, aggregating paths and creating a plurality of representative 
This judicial exception is not integrated into a practical application.  The claims recite additional elements for receiving data, outputting data in a gui, receiving a selection/inputs for filtering, generating map that displays and outputting the map for display in a GUI.  The receiving data and input selections, even using toggles and check boxes, are recited at a high level of generality and amount to mere data gathering using a generic interface and generic interface features and therefore are forms of insignificant extra solution activity.  Additionally, outputting events, generating a map that displays and outputting a map in a GUI can be and are interpreted as mere data transmission or outputting, forms of insignificant extra solution activity.  The computing device that performs the claimed steps is also recited at a high level of generality and merely automates the claimed steps.  Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.  The combination of 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong Two above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generically recited “computing device”.  The same analysis applies here in Step 2B and does not provide an inventive concept.
For the receiving data, outputting, receiving a selection, receiving input for filtering, generating a visualization map that displays and outputting for display in a GUI steps that were considered extra solution activity in Step 2A above, these steps have been re-evaluated in Step 2B and determined to be well-understood, routine and conventional activity in the field.  The specification does not provide any indication that the computing device is anything other than a generic, off the shelf computer component and the Symantec, TLI and OIP Techs court decisions, referenced in MPEP 2106.05(d), indicate that the mere collection or receipt of data, including forming or listing data, gathering of data, and transmission/visualization/outputting of data for display are well-understood, routine and conventional functions when claimed in a merely generic manner, as they are here. 
Claims 3-13 and 15-22 are dependent upon and include all of the limitations 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-5, 9-11, 13-15, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Boothman et al. (US 10,067,990) in view of Wang et al. (US 2012/0084000).
As per Claim 1 Boothman teaches:
A computer-implemented method of representing and recommending journey paths, the method comprising: 
receiving, at a computing device and from a plurality of different customer channels having different file formats, data representative of a plurality of journey paths for a plurality of different users, each journey path representative of a journey having one or more journey events, including at least a starting event and an outcome, and data for each respective journey path comprising sequential- event information (Boothman Abstract describes storing a plurality of journey records including a plurality of events with a plurality of attributes as is illustrated in at least Fig. 1 item 102, Fig. 2 illustrates receiving data that represents customer journeys that can relate to a plurality of different customers and be collected from a plurality of different sources, i.e. different customer channels with different formats as is described in at least Col. 1:66-;
outputting, by the computing device and for display in a graphical user interface associated with the computing device, a plurality of events including one or more journey events (Boothman Col. 2:56-59 describes the ability to receive an indication of a subset of records from a user via an input device, the records indicating events, Col. 3: 18-27 describes the ability to implement the methodology of figure 1A using software, applications and user interfaces, Fig. 6-7 illustrate and are described in at least Col. 10: 55-Col. 12 as including graphics processors and displays that enable interaction and communication to implement the claimed methodology); 
receiving an indication of a selection, at the computing device of the one or more journey events and a desired outcome for analysis, the one or more journey events and the desired outcome being selected in the graphical user interface via one or more selectors that enable a portion of the one or more journey events to be analyzed (Boothman Fig. 4-5 illustrates extracting events around a designated event such as a call, Col. 2: 37-38, 54-67 describe event attributes including a particular outcome that can be identified as significant or as an indication of an attribute of an event to be processed, Col. 2:56-59 describes the ability to receive an indication of a subset of records from a user ; 
analyzing, by the computing device and for each journey path in the plurality of journey paths, the sequential-event information to determine a probability and number of times a journey event is reached (Boothman Abstract describes how the attributes of the events are processed utilizing machine learning, Fig. 1A item 104 illustrates processing the attributes of the events, Col. 3: 4-17 describe processing event attributes to identify significance that may relate to a degree in which the outcome depends on an attribute or any analysis that determines how the attribute is significant, Col. 5: 5-26 describe that the analysis of different journeys, event sand sub-journeys makes it possible to discover patterns based only on the sequence of events that are likely to lead to specific outcomes, percentages for success for different paths can be determined, Col. 9: 1-Col. 10: 43 describe analyzing events, journeys and sub-journeys to determine relevance, commonalities, and instances, i.e. a number of times an event is reached, and may use this data to form a matrix that is converted into probabilities); 
identifying for analysis, by the computing device and from the plurality of journey paths, a subset of journey paths having the desired outcome (Boothman Fig. 4-5 illustrate extracting events to build sub-journeys, Fig. 1A illustrates identifying significant attributes of records as is described in at least the subset of journey paths being associated with more than one user of the plurality of different users (Boothman Col. 1:66-Col. 2: 33, Col. 3: 30-50, Col. 6: 64-Col. 7:25, Col. 9: 23-33 and Col. 13: 5-16 describes subsets of journey paths and event data being associated with multiple different customers to make comparisons across users);
aggregating, by the computing device and responsive to extracting the sequential event information, each journey path in a subset of journey paths having an common starting event, common outcome, and at least one common intermediate event into a single representative sub-path, thereby creating a plurality of representative sub-paths (Boothman Col. 6: 57-Col. 8:58 describe creating a single journey by extracting information in a unified format for a customer so that a single chronologically ordered list of events is derived, the sub-journey creation may be applied in analyzing the behavior of multiple customers in relation to a call center, Col. 9: 1-Col. 10: 32 describe how extracted sub-journeys can be combined and used to examine the behavior of multiple customers to gain insight into common factors and other commonalities at the beginning, end or middle of a sub-journey, Col. Figs. 4 
generating, by the computing device, a visualization map comprising the representative sub-paths, wherein the visualization map displays, for each of the representative sub-paths, the respective journey path’s common starting event, common outcome, and any common intermediate event between the common starting event and the common outcome; and outputting, by the computing device and for display in the graphical user interface, the visualization map (Boothman Abstract describes the ability to process and identify attributes of journey records for display as is illustrated in at least Fig. 1A item 108 and Figs. 3-5, Col. 6: 12-15 describes generating a plot of attributes and variables to show how the significant attributes impact journey outcomes, Col. 7: 50-Col. 10:46 describe Figs. 4-5 and their ability to generate and display a visualization map of a journey path, that can be representative of .  
Boothman describes the ability to identify a subset of journey paths associated with a plurality of users with a desired outcome and aggregates paths into subsets with common outcomes and events for comparison.  Boothman’s aggregate journey path is not a single path aggregated from path data for a plurality of users, where the paths have common starting and intermediate events and a common outcome.  However, Wang teaches a travel route planning using geo-tagged photographs where paths taken by different users can be merged into a single travel path (Wang [0007]).  Wang further teaches:
identifying for analysis, by the computing device and from the plurality of journey paths, a subset of journey paths having the desired outcome the subset of journey paths being associated with more than one user of the plurality of different users; aggregating, by the computing device and responsive to extracting the sequential event information, each journey path in the subset of journey paths having an common starting event, common outcome, and at least one common intermediate event into a single representative sub-path, thereby creating a plurality of representative sub-paths, generating, by the computing device, a visualization map comprising the representative sub-paths, wherein the visualization map displays, for each of the representative sub-paths, the respective journey path’s common starting event, common outcome, and any common intermediate event between the common starting event and the common outcome; and outputting, by the computing device and for display in the graphical user interface, the visualization map (Wang Fig. 2 and at least [0048-0050] illustrates and describes generating an internal path based on paths previously taken by other tourists, the internal path discovering module identifies commonly traveled paths within a travel destination and determines common times and behaviors and paths taken,  and can be merged into a single path with common starting events, intermediate events and outcomes, the merged path is displayed in an interface as is further described in at least [0051-0057]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to identify subsets of paths with a desired outcome where the subset is associated with multiple users and the subsets of path data for a single user can be aggregated into single path to include the techniques for aggregating path data for a plurality of users into a single path because by modifying the comparison technique in Boothman to include the ability to aggregate multiple users path data into a single path with common start, intermediate and outcomes, the combination enables the analysis and display of  a more complete path based on both quality and popularity so that paths can be ranked for improved recommendations (Wang Abstract and at least [0055-0057]).
As per Claim 2 Boothman further teaches:
receiving a selection, at the computing device and from the one or more journey events, of an intermediate journey event, in addition to the desired outcome, to include in the analysis (Boothman Fig. 4-5 illustrates extracting events around a designated event such as a call, Col. 2: 37-38, 54-67 describe event attributes .
As per Claim 4 Boothman further teaches:
wherein each single representative sub-path of the plurality of representative sub-paths in the visualization map is displayed as a journey line connecting a starting event to an outcome, and wherein each journey line also indicates any intermediate event in addition to the starting event and the outcome (Boothman Figs. 4 and 5 and at least Col. 7: 50-Col. 10:46 describe journeys in a subset in a visualization map displayed as a line connecting a starting event to an outcome as well as indicating intermediate events, Tables 2-4 describe sub journeys that can be visualized via the display).  
As per Claim 5 Boothman further teaches: 
wherein each of the representative sub-paths in the visualization map is displayed as a journey line connecting a starting event to an outcome event, and wherein each journey line also indicates any intermediate event in addition to the starting event and the outcome (Boothman Figs. 4 and 5 and at least Col. 7: 50-Col. 10:46 describe sub-journeys in a visualization map displayed as a line connecting a starting event to an outcome as well as indicating intermediate events).
As per Claim 9 Boothman further teaches:
receiving input for filtering, at the computing device, each single representative sub-path of the plurality of representative sub-paths to include in the analysis only those journey paths having at least one of: a selected statistical lift; a selected volume of journey paths; a selected increase or decrease on the impact measure; or a selected incoming volume (Boothman Figs. 4 and 5 describe the ability to extract events around calls to build sub-journeys, Col. 2: 56-67 describes receiving an input indication of attributes which identify which attributes of the events are to be processed, i.e. filtered to be included in the analysis, as is further described in at least Col. 6: 48-Col. 7:6, Col. 7:63-Col. 8:59, Col. 9:23-44, Col. 9: 1-Col. 10: 43 describe analyzing events, journeys and sub-journeys to determine relevance, commonalities, and instances, i.e. numbers of times an event is reached or a volume, and may use this data to form a matrix that is converted into probabilities and used to process and analyze the paths, Abstract describes the ability to process and identify attributes of journey records for display as is illustrated in at least Fig. 1A item 108 and Figs. 3-5, Col. 6: 12-15 describes generating a plot of attributes and variables to show how the significant attributes impact journey outcomes, Col. 7: 50-Col. 10:46 describe Figs. 4-5 and their ability to generate and display a visualization map of a journey path in a subset of journey paths that shows the start, intermediate and outcome events in a visualization map).
As per Claim 10 
wherein the graphical-user-interface is configured to receive a selection, at the computing device, of a journey line for analysis, the method further comprising: receiving a selection, at the computing device, of a selected journey line from the visualization map (Boothman Figs. 4 and 5 describe the ability to extract events from a visualization map around calls to build sub-journeys, Col. 2: 56-67 describes receiving an input indication of attributes which identify which attributes of the events representing journey lines are to be processed, i.e. filtered to be included in the analysis, as is further described in at least Col. 6: 48-Col. 7:6, Col. 7:63-Col. 8:59, Col. 9:23-44); 
calculating, by the computing device, a plurality of similar paths to the selected journey line, wherein the plurality of similar paths is calculated by a statistical metric (Boothman Col. 2:40-59, Col. 9:1-44, Col. 10:5-43 describe calculating similar paths or paths with particular commonalities based on statistical metrics such as probabilities or other ratios); 
aggregating, by the computing device, the plurality of similar paths for analysis (Boothman Col. 2:40-59, Col. 9:1-44, Col. 10:5-43 describe extracting paths with commonalities for analysis so that particular behaviors or analyses can be performed); and
outputting, by the computing device, and for display in the graphical-user-interface, the plurality of similar paths (Boothman Figs. 4-6 illustrates outputting for display any path or extracted path information based on the inputs received and indicated as being the focus of an analysis or processing, as is described in their associated text).
As per Claim 11 Boothman further teaches:
receiving input for filtering, at the computing device, the plurality of similar paths to only those similar paths with at least one of: a higher probability of reaching the desire outcome than the selected journey line; or a lower probability of reaching the desired outcome than the selected journey line (Boothman Figs. 4 and 5 describe the ability to extract events around calls to build sub-journeys, Col. 2: 37-67 describes receiving an input indication of attributes which identify which attributes of the events are to be processed, i.e. filtered to be included in the analysis, as is further described in at least Col. 3:18-67,Col. 5:5-67, Col. 6: 48-Col. 7:6, Col. 7:63-Col. 8:59, Col. 9:23-44, Col. 10: 25-43 where different probabilities of success are utilized to filter, sort and process journey information associated with a desired outcome as indicated by a selected attributes); and 
displaying, by the graphical-user-interface, a path recommendation (Boothman Col. 3: 18-67 describe analyzing and filtering path information to identify patterns to gain insights into optimal paths to achieve a desired goal and harnessing that information to make predictions about future customer journeys, e.g. recommendations, as is further described in at least Col. 5:53-Col. 6:28).  
As per Claim 13 Boothman further teaches:
wherein the statistical metric is at least one of a Levenshtein distance metric or a cosine similarity calculation (Boothman Col. 2:40-59, Col. 5, Col. 9:1-44, Col. 10:5-43 describe calculating similar paths or paths with particular .
As per Claims 14-15, 17 and 19 are substantially similar to those set forth in claims 1-5 and 9-11, except directed to sub-paths.  Boothman teaches the ability to process and analyze any journey or sub-journey and therefore is interpreted as teaching the claimed limitations based on the reasons and rationale set forth in the rejections of Claims 1-5 and 9-11 above.
As per Claim 18 Boothman further teaches: 
wherein the at least two events defining each respective representative sub-path comprise only journey events determined to be relevant for visualization, the method further comprising: determining, by the computing device, which journey events within each respective representative sub-path are relevant to include in the visualization map (Boothman Col. 6:57-63, Col. 7:59-Col. 9:34 describe the ability to determine a sub-journey that is relevant to be included in the output).  
As per Claim 21 Boothman further teaches:
sorting the one or more journey events in the plurality of journey paths by importance within the plurality of journey paths (Boothman Abstract, Col. 5:64-Col. 6:15 describe identifying attributes as significant as is illustrated in at least Fig. 1A, Col. 2: 48-67, Col. 3:4-24 where journey data and events are processed based on significance, such as significant attributes).
Claims 6-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boothman et al. (US 10,067,990) in view of Wang et al. (US 2012/0084000) further in view of Letchner et al. (US 8,718,925).
As per Claim 6 Boothman teaches a journey line and describes the volume of paths represented by sub-journeys as instances as well as utilizing a ratio of unique sub-journeys over the total number of sub-journeys in at least Col. 4: 55-Col. 6: 15 and Col. 9: 40-Col. 10: 54 but Boothman/Wang does not explicitly recite weighting the lines accordingly.
However, Letchner teaches a collaborative planning and recommendation system for routes based on observations and analyses. Letchner further teaches:
wherein each journey line is weighted to indicate the volume of journey paths represented by the representative sub-paths (Letchner Figs. 12-15 illustrate and at least Col. 3: 35-52, Col. 6:28-37, Col. 7: 42-65, Col. 8: 34-37, Col. 9: 7-20, Col. 11: 13-44, Col. 13: 19-43, Col. 16:3-Col. 17:5 describe utilizing weighted graphs where lines and edges can be weighted to indicate traffic, flow or any other data, the weighting can be indicated by line thickness, opaqueness/shading and/or color coding).  
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to display a journey line where the volume of a journey line is known, to include techniques for weighting the lines in the representation to indicate volume using width, opaqueness and or color because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because 
As per Claim 7 Boothman teaches a journey line but Boothman/Wang does not illustrate weighting the lines with width based volumes.  Letchner further teaches:
wherein the weighting is displayed by presenting a high-volume journey line as a wide line and presenting a low-volume journey line as a thin line (Letchner Figs. 12-15 illustrate and at least Col. 3: 35-52, Col. 6:28-37, Col. 7: 42-65, Col. 8: 34-37, Col. 9: 7-20, Col. 11: 13-44, Col. 13: 19-43, Col. 16:3-Col. 17:5 describe utilizing weighted graphs where lines and edges can be weighted to indicate traffic, flow or any other data, the weighting can be indicated by line thickness, opaqueness/shading and/or color coding).  
Letchner is combined based on the reasons and rationale set forth in the rejection of Claim 6 above.
As per Claim 8 Boothman further teaches:
wherein each journey line comprises a color (Boothman Col. 5: 37-52 describe color coding values associated with an ordered number sequence for attributes of an event for a customer), and 
Boothman/Wang does not explicitly recite using the opaqueness of a line to indicate a volume based weighting. Letchner further teaches:
wherein the weighting is displayed by presenting a high-volume journey line in an opaquer color and presenting a low-volume journey line in a less opaque color (Letchner Figs. 12-15 illustrate and at least Col. 3: 35-52, Col. 6:28-37, Col. 7: 42-65, Col. 8: 34-37, Col. 9: 7-20, Col. 11: 13-44, Col. 13: 19-43, Col. 16:3-Col. 17:5 describe utilizing weighted graphs where lines and edges can be weighted to indicate traffic, flow or any other data, the weighting can be indicated by line thickness, opaqueness/shading and/or color coding).  
Letchner is combined based on the reasons and rationale set forth in the rejection of Claim 6 above.
As per Claim 20 the limitations are substantially similar to those set forth in claim 6, except directed to sub-paths.  Boothman teaches the ability to process and analyze any journey or sub-journey and therefore is interpreted as teaching the claimed limitations based on the reasons and rationale set forth in the rejection of Claim 6 above.
Claims 12, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Boothman et al. (US 10,067,990) in view of Wang et al. (US 2012/0084000) further in view of Sexton et al. (US 10/152,575).
As per Claim 12 Boothman further teaches:
wherein the path recommendation comprises: one recommended path having a higher or lower probability of reaching the desired outcome than the selected journey line  (Boothman Col. 3: 18-67 describe analyzing and filtering path information to identify patterns to gain insights into optimal paths to achieve a desired goal and harnessing that information to make predictions about future customer journeys, e.g. recommendations, as is further described in at least Col. 5:53-Col. 6:28,  Figs. 4 and 5 describe the ability to extract events around ; and 
Boothman/Wang does not explicitly recite that an effect analysis includes a change in lift, impact, volume or incoming sub-path volume.  However, Sexton teaches a system and method where a subset of events is selected that follow a path and they are analyzed to determine predictions, adherence and satisfaction.  Sexton further teaches:
a corresponding effect analysis, wherein the corresponding effect analysis includes at least one of: the change in statistical lift between the one recommended path and the selected journey line; impact change between the one recommended path and the selected path (Sexton in at least Figs. 10, 14-17 and Col. 22:15-Col. 23: 27 describe the ability to perform a path analysis for interactively predicting what changes in a path would do in terms of the outcomes of interest); volume change between the one recommended path and the selected journey line; or  47incoming sub-path volume change between the one recommended path and the selected journey line.   
Therefore, it would be obvious to one of ordinary skill in the art to modify eh ability to recommend a path based on the probability of reaching a desired 
As per Claim 16 the limitations are substantially similar to those set forth in claim 12, except directed to sub-paths.  Boothman teaches the ability to process and analyze any journey or sub-journey and therefore is interpreted as teaching the claimed limitations based on the reasons and rationale set forth in the rejection of Claim 12 above.
As per Claim 22 Boothman further teaches in at least Col. 2:56-59 the ability to receive an indication of a subset of records from a user via an input device, e.g. selectors that enable analysis.  Neither Boothman nor Wang explicitly recite that the inputs enabling selection are check boxes or toggles.  However, Sexton further teaches:
wherein the one or more selectors include a check box or a toggle (Sexton Col. 53: 50-58 describes Fig. 30 and the ability to user toggles in an interface to make selections).
Therefore, it would be obvious to one of ordinary skill in the art to modify the input device for data selection described in Boothman to include the techniques .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fukuda et al. (US 2018/0188053) Route Generation Based on Aggregated Path Data, specifically generating routes based on aggregated path data including accumulated trajectory data from a plurality of users.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                     /STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623